Citation Nr: 0111161	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant contends that her deceased spouse served during 
World War II in the service of the United States.  

This matter is before the Board on appeal from a March 2000 
determination from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant entitlement to VA benefits because her deceased 
spouse's service did not establish him as a veteran for VA 
purposes.  


FINDING OF FACT

The appellant's deceased spouse did not have military, naval 
or air service with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's spouse does not meet the basic service 
eligibility requirements to entitle the appellant to VA 
benefits.  38 U.S.C.A. §§ 101, 107, 1110, 1310, 1318 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.54, 3.203 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that her deceased spouse was a 
veteran who served in the United States Armed Forces during 
World War II.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  The term "veteran" means a person who served in the 
active military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).  Certain service with the 
Philippine Scouts, the Commonwealth Army of the Philippines, 
and guerrilla service is considered to be qualifying service.  
See 38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§  
3.8, 3.9 (2000).  

The appellant's January 2000 application contends that her 
eligibility for VA benefits derives from her deceased 
spouse's service in the United States military from December 
1943 to May 1946.  See 38 U.S.C.A. §§ 1102, 1304, 1310, 1318 
(West 1991); 38 C.F.R. § 3.54 (2000).  A March 2000 decision 
denied the appellant entitlement to VA benefits because her 
deceased spouse's service did not establish him as a veteran 
for VA purposes.  He was not in receipt of any VA benefits at 
the time of his death in January 1977.

In support of her claim, the appellant submitted: 
1) municipal birth certificates for her entire family, 2) a 
marriage contract and municipal affidavit showing that she 
married her spouse in April 1945; 3) a death certificate 
showing that her spouse died in January 1977; 4) a church 
baptism certificate showing that her spouse was baptized in 
May 1924; 5) an October 1999 affidavit from two friends that 
they served with the appellant's spouse while he was a 
prisoner of war during recognized guerrilla service for the 
United States Army; 6) the appellant's January 2000 
application for VA benefits; 7) a February 1946 Philippine 
Army affidavit that the appellant's spouse suffered malaria 
while he was a prisoner of war from September 1944 to March 
1945; and 8) a January 2001 private medical certificate 
showing a diagnosis of essential hypertension and urinary 
tract infection for the appellant.  

Unfortunately, the VA may not accept the appellant's 
documents as proof of her deceased spouse's service in the 
United States military because the documents were not issued 
by the service department.  The VA may only accept evidence 
of service submitted by a claimant when (1) the evidence is a 
document issued by the service department; and (2) the 
document contains needed information as to length, time, and 
character of service; and (3) in the opinion of the VA, the 
document is genuine and the information contained in it is 
accurate.  See 38 C.F.R. § 3.203 (2000).  In this case, all 
of the evidence submitted by the appellant does not meet the 
first of these requirements.  Moreover, although the birth 
certificates, marriage contract, death certificate, baptism 
certificate, and private medical certificate appear to be 
genuine, they do not include any information about the 
length, time, and character of her deceased spouse's service.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, as is the case here, the VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203.  The RO requested 
certification from the service department of the deceased 
spouse's records in August 1977.  The deceased spouse's last 
name, first name, middle name, date of birth, place of birth, 
mother's name, and father's name were provided to the service 
department in the event that his name was a common one or 
that there were minor spelling discrepancies.  The appellant 
was not able to provide a service number.  A certified 
service department record, dated August 1977, clearly states 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Since August 1977, the appellant has submitted 
no new information that would warrant additional inquiry to 
the service department.  The appellant's lay statements 
generally requested advancement on the docket, which requests 
were denied in October 2000 and December 2000.  

The VA is bound by the service department findings that the 
appellant's deceased spouse had no service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  If the appellant disagrees with the information 
contained in service department records, her remedy, if any, 
must be pursued with the Army Board for the Correction of 
Military Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  

The claim of entitlement to eligibility for VA benefits based 
on the appellant's deceased spouse's military service lacks 
legal merit and must therefore be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Entitlement to VA benefits is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

